                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ANTHONY O. WILSON,
             Plaintiff,                          No. 19-11704
v.                                               District Judge David M. Lawson
                                                 Magistrate Judge R. Steven Whalen
FIRST PREMIER BANK,
             Defendants.
                                       /

     ORDER DENYING PLAINTIFF’S MOTION TO COMPEL DISCOVERY
       WITHOUT PREJUDICE AND STAYING DISCOVERY PENDING
         RESOLUTION OF DEFENDANT’S MOTION TO DISMISS

      On September 17, 2019, Plaintiff Anthony O. Wilson (“Plaintiff”) filed a motion to
compel discovery. ECF No.22. In pursuit of those of his claims brought under the Fair

Credit Reporting Act (“FCRA”), Plaintiff seeks to compel a copy of his credit report from

Defendant First Premier Bank (“Defendant”).
      On July 18, 2019, Defendant filed a motion for judgment on the pleadings under Fed.

R. Civ. P. 12(c). ECF No.7. Because resolution of Defendant’s motion is pending,
Plaintiff’s motion to compel discovery is DENIED without prejudice.          Discovery is
STAYED pending determination of Defendant’s Rule 12(c) motion.1 In the instance that

Defendant’s Rule 12(c) motion is denied, Plaintiff may at that time renew his motion to
compel discovery.



      1
        Although Plaintiff states in his current motion that discovery is required to
establish his claims under the FCRA, he filed a motion for summary judgment on the
FCRA claims on June 25, 2019.
                                           -1-
       IT IS SO ORDERED.




                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE



Dated: October 15, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on October 15, 2019, that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 15, 2019.




                                             -2-
